Citation Nr: 1010788	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  06-35 050	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an initial rating greater than 20 percent 
for lumbar strain with L-5 spondylosis (previously 
characterized as lumbar facet pain syndrome status post 
denervation of left lumbar median branch nerves L4-5, L5-S1).

2. Entitlement to an initial rating greater than 20 percent 
for right shoulder strain.

3. Entitlement to an initial rating greater than 20 percent 
for left shoulder strain.

4. Entitlement to an initial rating greater than 10 percent 
for right knee strain.

5. Entitlement to an initial rating greater than 10 percent 
for left knee strain.

6. Entitlement to an initial rating greater than 10 percent 
for right foot strain.

7. Entitlement to an initial rating greater than 10 percent 
for left foot strain.

8. Entitlement to service connection for hearing loss.

9. Entitlement to service connection for left hip disability, 
to include as secondary to service-connected lumbar spine 
disability.

10. Entitlement to service connection for left leg 
disability, to include as secondary to service-connected 
lumbar spine disability.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to October 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico. This case was subsequently 
transferred to the RO in Denver, Colorado.

In an October 2006 VA Form 9 the Veteran requested a hearing 
before the Board.  However, in December 2006 correspondence 
the Veteran withdrew this request.  By 

The above issues were previously before the Board in December 
2008 at which time they were remanded for further 
development.  With regard to the claim for entitlement to 
service connection for bilateral hearing loss, the Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review of 
this issue.  Stegall v. West, 11 Vet. App. 268 (1998).

As was noted in the December 2008 Board remand, in October 
2006  correspondence from the Veteran's previous 
representative the issue of entitlement to service connection 
for left ear pain was raised but it has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The issues of entitlement to higher initial ratings for 
disabilities of the lumbar spine, shoulders, knees and feet, 
as well as service connection for left hip and left leg are  
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no competent medical evidence of a current diagnosis 
of bilateral hearing loss for VA compensation purposes.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§  3.303, 3.306, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that hearing 
loss was incurred during his service in the United States 
Army from June 2000 to October 2003.  He contends that he was 
exposed to excessive noise in service through his duties as 
an infantryman, specifically in March 2003 when a mortar 
round exploded nearby and he developed tinnitus.  The Veteran 
attributes his current difficulty hearing loss to this 
acoustic trauma.

Factual Background

Service treatment records show that the Veteran was 
"routinely noise exposed" and include four separate 
audiological evaluation reports beginning in April 2000, 
prior to the Veteran's entrance into service in June 2000.  
These reports show a gradual worsening of hearing.    

Specifically, the Veteran's April pre-induction examination 
reported the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
0 dB
0 dB
0 dB
0 dB
5 dB
Left 
Ear
0 dB
0 dB
0 dB
0 dB
5 dB

A November 2000 examination reported the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
0 dB
-5 dB
0 dB
0 dB
5 dB
Left 
Ear
0 dB
0 dB
5 dB
0 dB
20 dB

A January 2002 examination reported the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
5 dB
0 dB
-5 dB
0 dB
5 dB
Left 
Ear
10 dB
10 dB
5 dB
5 dB
20 dB

An August 2003 examination reported the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
15 dB
10 dB
15 dB
10 dB
20 dB
Left 
Ear
15 dB
20 dB
10 dB
10 dB
30 dB



An undated separation examination reported the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
15 dB
10 dB
15 dB
10 dB
20 dB
Left 
Ear
15 dB
20 dB
10 dB
10 dB
30 dB

In connection with his current claim the Veteran was afforded 
a VA audiological examination in April 2004.  The April 2004 
VA audiological examination reported the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
10 dB
10 dB
10 dB
5 dB
10 dB
Left 
Ear
10 dB
10 dB
15 dB
10 dB
15 dB

Speech Recognition
Right Ear
100%
Left Ear
100%

The diagnosis was hearing within normal limits, bilaterally.  
Also of record are VA outpatient treatment reports dated from 
October 2003 through July 2009 showing complaints of 
difficulty hearing.

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. § 3.307.  Disorders 
diagnosed more that one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may 
establish direct service connection for a hearing disability 
which initially manifests itself several years after 
separation from service on the basis of evidence showing that 
the current hearing loss is causally related to injury or 
disease suffered in service.  Hensley v. Brown, 5 Vet. App. 
155, 164 (1993).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide: For the purpose of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley, 5 Vet. App. at 157 
(1993) (the threshold for normal hearing is from zero to 20 
dB, and higher threshold levels indicate some degree of 
hearing loss).

Analysis

Given the above evidence, the Board finds that service 
connection for bilateral hearing loss is not warranted as 
there is no current diagnosis of bilateral hearing loss.  The 
April 2004 audiological examination report fails to show 
current hearing loss in either ear for VA compensation 
purposes.  38 C.F.R. § 3.385.  The Veteran has not submitted 
any evidence that he has a current hearing loss disorder.  As 
above, current disability is required in order to establish 
service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Veteran's claim for service connection implicitly 
includes the assertion that he has bilateral hearing loss, 
but his personal opinion as a lay person not trained in 
medicine is not competent evidence needed to establish a 
diagnosis of hearing loss.  Jandreau.  Therefore, the 
preponderance of evidence is against service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in March 2009 and the claim was 
readjudicated in a September 2009 supplemental statement of 
the case.  Mayfield, 444 F.3d at 1333.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant an 
audiological examination, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the appellant's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

VA has a duty to assist the Veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5103A.  This duty 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

In its December 2008 remand, the Board specifically requested 
that the AMC/RO make arrangements with the appropriate VA 
medical facility for the Veteran to be afforded examinations 
for his claimed disabilities.  The Veteran was scheduled for 
a VA examination for April 15, 2009 but failed to report to 
that examination.  The record includes an April 21, 2009, 
letter from the RO to the Veteran notifying him of an 
examination scheduled for April 28, 2009.  On April 24, 2009, 
the Veteran called to cancel the April 28 examination, 
indicating that he had a work conflict.  The Veteran was 
rescheduled for VA examinations for August 20, 2009 but an 
August 2009 note shows the following:  "VET REFUSES EXAM AT 
THIS LOCATION."  There is no copy of a notice letter to the 
Veteran in the claims folder with regard to an August 
examination.  It is unclear why the Veteran refused the 
examination at the particular location and no further 
attempts were made to reschedule the Veteran for the 
requested VA examinations.  

Given the foregoing, the Board finds that compliance with the 
December 2008 remand has not been accomplished.  While it 
appears that the Veteran refused to attend his scheduled 
August 2009 VA examination at the particular location 
assigned, there is no explanation as to why the RO did not 
make an attempt to reschedule the appointments at a more 
convenient location for the Veteran. 

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  
Stegall, 11 Vet. App. at 268.  Where the remand orders of the 
Board are not fully implemented, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
this case is not ready for appellate review and must be 
remanded for further development.  

Also, a review of the record shows that the Veteran was 
originally represented by various Veterans Service 
Organizations, and most recently by a private attorney.  
However, in October 2009, that attorney withdrew his 
representation.  On remand, the Veteran should also be 
advised of his options concerning representation.  

Accordingly, the case is REMANDED for the following action:

The AMC/RO should inform the Veteran of 
his options regarding representation, and 
request that the Veteran execute a new VA 
Form 21-22 or equivalent authorizing a new 
representative, if any.   

2.  The Veteran should be afforded 
appropriate VA examination(s) to determine 
the current nature and severity of his 
service-connected disabilities involving 
the lumbar spine, the knees, the shoulders 
and the feet as well as the nature and 
etiology of any left hip and left leg 
disorders present.  All necessary tests 
and studies should be conducted.  The 
claims folders must be made available to 
the examiner for review.  After physically 
evaluating the Veteran, the medical 
examiner should address the following 
questions, to the best of his/her medical 
knowledge:

 a) provide the Veteran's range of motion 
findings for the lumbar spine, the right 
shoulder, the left shoulder, the right 
knee, the left knee, the right foot and 
the left foot;

 b) describe whether the Veteran has pain, 
pain on use, weakness, incoordination, or 
excess fatigability of the lumbar spine, 
the right shoulder, the left shoulder, the 
right knee, the left knee, the right foot 
and/or the left foot? If feasible the 
examiner should portray any additional 
functional limitation of these joints due 
to these factors in terms of degrees of 
additional loss of motion. If not 
feasible, this should be stated for the 
record together with the rationale. If the 
Veteran does not have pain or any of the 
other factors, that fact should be noted 
in the file;

 c) describe whether the Veteran has any 
recurrent instability or lateral 
subluxation of the right or left knee and, 
if so, describe whether such instability 
or subluxation is slight, moderate, or 
severe in degree;

d) identify all chronic neurologic 
manifestations of the Veteran's service-
connected lumbar spine disability, if any, 
to include specifying any and all 
neurologic symptoms (e.g., neuritis, 
neuralgia, sensory loss, body part 
dysfunction, etc.) with reference to the 
nerve(s) affected;

e) identify all disorders involving the 
right and left feet and delineate, if 
possible, all aspects of disability 
attributable to each diagnosis; and

f) clarify whether the Veteran has any 
current disability of the left hip and/or 
left leg and, if so, provide an opinion as 
to whether it is at least as likely as not 
that such disability had its onset during 
the Veteran's period of active service 
from June 2000 to October 2003, is related 
to event(s) during this period of active 
service and/or is caused or aggravated by 
a service-connected disability.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

3.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the 
Veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable. 

4.  Thereafter, readjudicate the claims.  
In so doing, the RO should clearly 
evaluate all aspects of the Veteran's 
service-connected lumbar strain with L-5 
spondylosis (including an explanation as 
to whether a separate rating is warranted 
for neurologic impairment of the left 
lower extremity) and clearly identify 
which condition(s) of the right and left 
feet are deemed of service connected 
origin (including addressing bilateral 
foot strain, pes planus and plantar 
fasciitis). Furthermore, the RO should 
adjudicate the claims of service 
connection for left hip and left leg 
disabilities on direct and secondary 
service connection theories.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and the appropriate period of 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


